Title: To James Madison from John Warner, 5 June 1812
From: Warner, John
To: Madison, James


Sir,
Philad. June 5th 1812.
In company today with a few friends, I was informed that a Mr. John Dayton Merchant of this City, had a strong recommendation to be appointed consul to South America or Brazill, haveing known him for a considerable time & believeing that from the Respectable names to his petition he might be imposed on You as a character suited for the situatio⟨n⟩ I am induced out of friendship to You to state that Mr. Dayton has been twice deranged & that he has for a considerable time been confined in the Hospital & but a few weeks since he was released. This I consider the Strong Reason why he Should not be appointed but in Addition to this, at this moment I should think it highly improper, to appoint a person who has for a number of Years acted as a British Agent & whose derangements alone prior to our present Restrictions deprived him of business from Englan⟨d⟩. You will please excuse the Liberty I have taken in this communication & believe that it is to prevent an improper appointment as I can assure that I have always entertained a good opinion of Mr. Dayton when in good health. Yours Very Respectfully
John Warnerlate of Wilmington Delaware
